United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 05-4077
                                  ___________

United States of America,            *
                                     *
           Plaintiff-Appellee,       *
                                     *     Appeal from the United States
      v.                             *     District Court for the Western
                                     *     District of Arkansas.
David W. Goldman,                    *
                                     *
           Defendant-Appellant.      *
                                ___________

                             Submitted: May 16, 2006
                                 Filed: May 19, 2006
                                  ___________

Before MURPHY, JOHN R. GIBSON, and BENTON, Circuit Judges.
                           ___________

MURPHY, Circuit Judge.

       David Goldman pled guilty to one count of impeding bankruptcy proceedings
in violation of 18 U.S.C. § 1509. The district court1 sentenced him to ten months
imprisonment and ordered him to pay $106,450 in restitution. On appeal Goldman
argues that the court erred by enhancing his sentence under USSG § 3B1.3 for abuse
of a position of public trust. We affirm.




      1
       The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas.
       Goldman, a practicing attorney,2 was indicted in June 2004 for conspiracy to
commit bank fraud, bank fraud, and money laundering. The charges arose from his
participation in a scheme to help his client Patrick Miller fraudulently obtain a
$300,000 loan from Merchants and Planters Bank. He later pled guilty to one count
of impeding bankruptcy proceedings by giving false and misleading testimony to the
bankruptcy court. The government offered evidence at the plea hearing which showed
that after Goldman learned about financial problems Miller was having with his boat
business, he gave Miller a $500,000 check drawn from his client trust account and
then directed Miller to obtain a loan to reimburse him. Other evidence offered at the
hearing showed that while Goldman was acting as Miller's attorney he provided
assurance letters to the lending bank about Miller's collateral, filed a bankruptcy
petition for Miller, and gave false testimony to the bankruptcy court regarding the
circumstances surrounding the $500,000 check and his own receipt of $300,000 from
Miller's bank loan.

        Goldman argues that there was no proof that his role as Miller's lawyer
significantly contributed to his offense. He also complains that the district court made
no specific findings to support the enhancement. On an appeal of a guideline
sentencing enhancement we review the district court's legal conclusions de novo and
its factual findings for clear error. United States v. Anderson, 349 F.3d 568, 573 (8th
Cir. 2004).

       The sentencing guidelines provide for a two level enhancement if a defendant
has abused a position of public trust and the abuse significantly contributed to the
commission or concealment of the charged offense. USSG § 3B1.3. A defendant
acting in his capacity as an attorney occupies a position of public trust. United States
v. Fitzhugh, 78 F.3d 1326, 1331 (8th Cir. 1996). Use of knowledge gained as an
attorney to commit a crime subjects a defendant to an enhancement for abuse of a
position of public trust under USSG § 3B1.3. See Anderson, 349 F.3d at 573-74. The
      2
          Goldman has since surrendered his license to practice law.

                                          -2-
commentary to the guidelines explicitly mentions attorney embezzlement of client
funds and fraudulent loan schemes as examples which qualify for the enhancement.
USSG § 3B1.3, cmt.1.

       At sentencing Goldman reaffirmed that the proof offered by the government at
the plea hearing was an accurate statement of the facts and he made no objection to
including the plea agreement in the record. The uncontroverted facts demonstrate that
Goldman committed his crime while acting as Miller's attorney. We conclude that the
district court did not err in finding that Goldman had abused his position of public
trust by mishandling his clients' trust funds, falsifying documents, and lying to the
bankruptcy court.

       Goldman also complains that the court failed to provide specific reasons for
applying the enhancement. The district court need not detail its reasons for applying
an enhancement when it is based on unobjected to facts in the presentence
investigation report and other record evidence. United States v. Morrell, 429 F.3d
1161, 1164 (8th Cir. 2005). Here the evidence and undisputed facts supported the
court's finding that Goldman abused a position of public trust.

      Accordingly, the judgment of the district court is affirmed.
                      ______________________________




                                         -3-